Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-23 are presented for examination.
Examiner’s Remark
	At the time of writing of the instant action, the Examiner is aware of potential avenues for advancing prosecution and encourages Applicant to contact the Examiner to advance prosecution.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 13, 15-17 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weast et al (U.S. Pat App Pub 2013/0106684 A1), hereinafter referred to as Weast, in view of Niemi et al (U.S. Pat App Pub 2014/0032756 A1), hereinafter referred to as Niemi, in further view of Yoshida et al (U.S. Pat App Pub 2009/0271630 A1), hereinafter referred to as Yoshida.
	Re claims 1 and 13: Weast teaches a first computing device comprising: a user interface configured to receive a selection of a portable monitoring device for pairing with the first computing device and a method for pairing a portable monitoring device with a computing device, the method 
	Niemi teaches receiving, from the server, first pairing information including an “identifier” of a second computing device previously paired with the portable device; receiving, from the server, first pairing information including an “identifier” of a second computing device previously paired with the portable device; sending the first pairing information, including the “identifier,” from the first computing device to the portable device; receiving second pairing information from the portable device, the second pairing information being obtained by the portable device from the server via the second computing device using the “identifier;” and pairing the first computing device with the portable device based on the first pairing information and the second pairing information (Figs 3a-4c; ¶38-¶47; ¶61-¶77).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Weast with the teachings of Niemi, for the purpose of establishing indirect communications link between devices by allowing a two-way connection being established between devices and thus simplifying the connection (¶9 & ¶47).
	Yoshida teaches receiving, from the server, first pairing information including an identifier of a second computing device previously paired with the device; receiving, from the server, first pairing information including an identifier of a second computing device previously paired with the device; sending the first pairing information, including the identifier, from the first computing device to the device; receiving second pairing information from the device, the second pairing information being obtained by the device from the server via the second computing device using the identifier (Figs 6-13; 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Weast and Niemi with the teachings of Yoshida, for the purpose of authenticating the devices attempting to participate in collaborative manner as well as prevent exploitation of file information by a third party and careless data outflow (¶5 & ¶14).
Re claim 6: The combination of Weast, Niemi and Yoshida teaches the first pairing information further includes an identifier of the portable monitoring device and a first secret code (Yoshida: id).
Re claim 7: The combination of Weast, Niemi and Yoshida teaches the second pairing information includes an identifier of the second computing device and a second secret code (Yoshida: id).
Re claims 8 and 16: The combination of Weast, Niemi and Yoshida teaches the portable monitoring device does not transmit data directly to the server (Weast, Niemi and Yoshida: id).
Re claims 9 and 17: The combination of Weast, Niemi and Yoshida teaches the receiving by the first computing device of the first pairing information and the sending of the first pairing information from the first computing device to the portable monitoring device are performed automatically (Niemi and Yoshida: id).
Re claims 10 and 19: The combination of Weast, Niemi and Yoshida teaches the portable monitoring device comprises a biometric device and the first computing device comprises at least one of: a smart phone, a tablet, and computer, wherein the biometric device includes a display unit to display information, and the biometric device is configured to be worn by a user (Weast: id).
Re claims 11 and 20: The combination of Weast, Niemi and Yoshida teaches the portable monitoring device communicating bi-directionally with the server via a computer network to send data to the server and to receive the second pairing information from the server (Niemi and Yoshida: id).
Re claims 12 and 21: The combination of Weast, Niemi and Yoshida teaches the portable monitoring device lacks a user interface for receiving a pairing selection, and the portable monitoring device has a dead front display (Weast: id).
Re claim 15: The combination of Weast, Niemi and Yoshida teaches the first pairing information further includes an identifier of the portable monitoring device and a first secret code, and the second pairing information includes an identifier of the second computing device and a second secret code (Yoshida: id).

Claims 2-5, 14, 18, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weast et al (U.S. Pat App Pub 2013/0106684 A1), hereinafter referred to as Weast, Niemi et al (U.S. Pat App Pub 2014/0032756 A1), hereinafter referred to as Niemi, and Yoshida et al (U.S. Pat App Pub 2009/0271630 A1), hereinafter referred to as Yoshida in further view of Coleman Boone et al (U.S. Pat 8998829 B1), hereinafter referred to as Coleman.
Re claims 2 and 14: The combination of Weast, Niemi and Yoshida teaches all the limitations of claims 1 and 13 as previously stated and the pairing is configured to facilitate a transfer of activity data from the portable monitoring device to the first computing device the method further comprises receiving by the first computing device the activity data from the portable monitoring device via the link, and the activity data is representative of a physiological metric collected by one or more sensors embedded in the portable monitoring device (Weast: Id; Figs 81-84 and the associated description). 
	Coleman also teaches the pairing is configured to facilitate a transfer of activity data from the portable monitoring device to the first computing device the method further comprises receiving by the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Weast, Niemi and Yoshida with the teachings of Coleman, for the purpose of providing activity level information to clinicians; doing so has the known benefit of providing authenticated access to activity data and to upload activity data from previously connected portable devices.
Re claim 3: The combination of Weast, Niemi, Yoshida and Coleman teaches providing access to a user account on a display device of the first computing device via a web service; and displaying the activity data on the display device (Weast: Id; Coleman: Id).
Re claim 4: The combination of Weast, Niemi, Yoshida and Coleman teaches receiving by the first computing device the activity data from the portable monitoring device via the communication link (Weast: Id; Coleman: Id).
Re claim 5: The combination of Weast, Niemi, Yoshida and Coleman teaches the activity data is representative of a physiological metric collected by one or more sensors embedded in the portable monitoring device (Weast: Id; Coleman: Id).
Re claim 18: The combination of Weast, Niemi and Yoshida teaches all the limitations of claim 13 as previously stated and also teaches the user interface is configured to provide access to a user account via a web service, and the user interface includes a display device configured to display the activity data (Figs 72-78g; ¶62-¶68; ¶274-¶281).
Coleman teaches the user interface is configured to provide access to a user account via a web service, and the user interface includes a display device configured to display the activity data (Figs 1, 4, 5, 15-17, 20 & 22 and the associated descriptions).

Re claim 22: Claim 22 is rejected under similar grounds as those stated as per claim 2 supra, are fully incorporated herein and are not duplicated.
Re claim 23: The combination of Weast, Niemi, Yoshida and Coleman teaches the first pairing information includes an identifier of the portable monitoring device and a secret code (Yoshida: id).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9253168. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims or are otherwise rendered obvious in view of the prior art and reasons for combining stated supra, the reasons to combine of which are incorporated herein and need not be duplicated.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9743443. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims or are otherwise rendered obvious in view of the prior art and reasons for combining stated supra, the reasons to combine of which are incorporated herein and need not be duplicated.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10187918. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims or supra, the reasons to combine of which are incorporated herein and need not be duplicated.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10575352. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims or are otherwise rendered obvious in view of the prior art and reasons for combining stated supra, the reasons to combine of which are incorporated herein and need not be duplicated.
Conclusion
	Examiner's Note: 
The Examiner identified and designated “the particular part[s] [of the references] relied on” as provided in 37 C.F.R § 1.104(c)(2).
A reference is not limited to the disclosure of specific working examples. In re Mills, 470 F.2d 649, 651 (CCPA 1972); In re Fracalossi, 681 F.2d 792, 794 n.1 (CCPA 1982) (A prior art reference’s disclosure is not limited to its examples.). Nor do disclosed examples teach away from a reference’s broader disclosure. In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971); In re Boe, 355 F.2d 961, 965 (CCPA 1966) (All of the disclosures in a prior art reference “must be evaluated for what they fairly teach one of ordinary skill in the art.”).
“The prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, “together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011).
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. See: Ralston Purina Co. v. FarMar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985), In re Kaslow, 707 F.2d 1366, 1375 (Fed. Cir. 1983), Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010), Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000), Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991) and TurboCare Div. of Demag Delavel Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)

See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435